Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 1/12/2022 has been entered. Claims 1-20 remain pending in the application. Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection, Applicant argues “The claims are integrated into a practical Application” (Response filed 1/12/2022, [page 9 paragraph 2] – [page 10 paragraph 3]). Specifically, Applicant argues: 
that geological scalability of such models is a concern because "the grid of cells for a model imposes constraints on regridding and refinement of current models and updating the model with new data." Specification, [0003]. By contrast, the disclosed gridless modeling techniques "may be used to generate updatable and scalable geological models without the model regridding and refinement constraints that are typically associated with conventional geocellular models." Specification, [0029]. The Specification indicates that the gridless models generated "in a vector graphics format" using the disclosed gridless modeling techniques have several advantages over those generated using conventional geostatistical techniques, including "being infinitely resolvable, resolution independent, and geologically scalable ... while ensuring that the underlying data being represented by the model is still honored for different geological scales and resolutions." Specification, [0030].
[page 10 paragraph 1 lines 7-18] (emphasis added). 
Applicant’s argument, is essentially that the vector graphics format is capable of improving certain functions of a computer under MPEP 2106.05(a), but improvement to the functioning of the computer is not claimed. Note that Applicant argues language from the specification rather than the claim language. The claim language relevant to the argument is “generating … a gridless model of the reservoir formation, wherein the gridless model is … in a vector graphics format”. A vector graphics format such as an SVG file is a particular format for storing data. A human can perform the limitation “generating…” by mentally determining or hand coding a 2D model of a reservoir as a circle and a fault that bisects the reservoir as a line bisecting the circle. The gridless model may be written in the following svg format:
<svg width=”100” height=”100”>
	<line x1=”0” y1=”0” x2=”100” y2=”100” stroke=”black” stroke-width=”1” />
	<circle cx=”50” cy=”50” r=”50” stroke=”black” stroke-width=”1” fill-opacity=”.1” />
</svg>
Generating an .svg file is a mental exercise that does not require a computer, and can be performed entirely in the human mind or using a piece of paper. The generated model is simply a mathematical equation written in a particular data format. Applicant is encouraged to amend the claim language to include steps that use the capabilities of the vector graphics format to improve the functioning of a computer, which would provide a practical application under MPEP 2106.05(a) or steps that cannot practically be performed in the human mind, as explained in MPEP 2106.04(a)(2)(III) and are not merely  incidental or token additions to the claim that do not alter or affect the judicial exception process steps under MPEP 2106.05(h).
With regard to the 102/103 rejections, Applicant argues amended claim language. Because this specific claim language had not yet been considered, the argument is moot. The amended claim language is considered in the body of the rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of modeling petroleum reservoir properties, the method comprising: 
analyzing, by a computer system, data relating to geological properties of a reservoir formation; 
generating, by the computer system,  a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis; 
categorizing, by the computer system, the geological elements at each of the different geological scales in the tiered hierarchy; 
defining, by the computer system, spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy; and 
generating, by the computer system, a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy, wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation generated in a vector graphics format with a set of connected vectors representing contact boundaries between the categorized geological elements for each of the different geological scales in the tiered hierarchy;
estimating, by the computer system, petroleum reserves of the reservoir formation based on the generated gridless model; and 
performing one or more wellsite operations for the reservoir formation, based on the estimated petroleum reserves.
The limitations of “analyzing data…”, “generating a tiered hierarchy…”, “categorizing the geological elements…”, “defining spatial boundaries…”, “generating a gridless model…”, and “estimating petroleum reserves…” are all abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the analyze limitation may be performed by collecting information from core samples, well log data, seismic data, and geological interpretations and analyzing it, (see Specification [0037] lines 5-7). Based on the analysis, the generating a tiered hierarchy limitation may be performed by a person deciding on a scale to which the data belongs, such as basin, depositional, or reservoir, (Specification [0038] line 3). To perform the categorizing limitation, a person could then decide how different data points should be plotted, such as triangles and squares for different formations, (see Drawings FIG. 2A). For the defining spatial boundaries step, a person could draw a line around the points that are of the same type, (see Drawings FIG. 4F). For the generating a gridless model step, a person could interpret a figure as an svg file, and generating an .svg file is a mental exercise that does not require a computer, and can be performed entirely in the human mind or using a piece of paper. The generated model is simply a mathematical equation written in a particular data format. The limitation of “estimating…” may be performed by the human mind by calculating the area or volume of a particular geological formation and multiplying by a scale factor. A human can perform this set of steps in their mind or using a piece of paper. Thus, similar to collecting data, analyzing, and displaying certain results being an abstract idea for being directed toward a mental process, the limitations of “analyzing data…”, “generating a tiered hierarchy…”, “categorizing the geological elements…”, “defining spatial boundaries…”,  “generating a gridless model…”, and “estimating petroleum reserves” are also abstract ideas for being directed toward mental processes.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. There two additional limitations to consider: (1) “by a/the computer system” added to each step, and (2) performing one or more wellsite operations for the reservoir formation, based on the estimated petroleum reserves.
The first additional limitation (1) of “by a/the computer system” falls within the "apply it" category because this limitation is merely applying the abstract ideas by using a general purpose computer as a tool to perform the abstract ideas. See MPEP 2106.04(d)(I) linking to MPEP § 2106.05(f).
The second additional limitation of (2) “performing one or more wellsite operations for the reservoir formation, based on the estimated petroleum reserves” is generally linking the use of the judicial exception to a particular field of use rather than providing a meaningfully limitation to the judicial exception. See MPEP 2106.04(d)(I) linking to MPEP 2106.05(h). For example, the limitations of “generating … a gridless model…” and “estimating petroleum reserves…” are judicial exceptions because they are abstract ideas directed to mental processes as described above. The limitation of “performing a wellsite operation for the reservoir formation based on the estimated petroleum reserves” does nothing to limit the generating or estimating steps. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of modeling a reservoir for hydrocarbon production purposes, but, as drafted, the claim is merely generating “an estimation” to perform a generic “wellsite operation” rather than using the result to effect any real change in the production strategy, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
As previously stated, the only limitations that were considered additional limitations fall under the category of “apply it” under MPEP 2106.05(f) or “field of use” under MPEP 2106.05(h). Therefore, the significantly more analysis under step 2B is the same as the practical application analysis under 2A prong two.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation. The limitation is an abstract idea because it is directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally measuring the reservoir lengths and relating those parameters to flow rates using a mathematical model such as Darcy’s law. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, wherein the spatial boundaries between the categorized geological elements are defined as polylines in 2D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the polylines in a 2D vector graphics format. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 2D model in a vector graphics format defined by polylines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 4, the  claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, wherein the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the spline in a 3D vector graphics format. Thus, similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 3D model in a vector graphics format defined by splines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the data is obtained from one or more data sources. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). The background section indicates that geo-statistical model techniques require collecting geological properties of a petroleum reserve and that new data can be obtained to update the model, (see Specification [0003] lines 1-10). The inclusion of this disclosure in the background section indicates that this additional element is well-known or conventional. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). Collecting data from core samples in order to model reservoir properties has been around since at least 1944 – see Hassler, G. L., and E. Brunner. "Measurement of capillary pressures in small core samples." Transactions of the AIME 160, no. 01 (1945): 114-123. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 7 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 7 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system for modeling petroleum reservoir properties, the system comprising: 
at least one processor; and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to: 
analyze data relating to geological properties of a reservoir formation; 
generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis; 
categorize the geological elements at each of the different geological scales in the tiered hierarchy; 
define spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy; and 
generate a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy, wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation generated in a vector graphics format with a set of connected vectors representing contact boundaries between the categorized geological elements for each of the different geological scales in the tiered hierarchy; and;
estimate petroleum reserves of the reservoir formation based on the generated gridless model, wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.

The limitations of “analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, “generate a gridless model…”, and “estimate petroleum reserves…” are all abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the analyze limitation may be performed by collecting information from core samples, well log data, seismic data, and geological interpretations and analyzing it, (see Specification [0037] lines 5-7). Based on the analysis, the generating a tiered hierarchy limitation may be performed by a person deciding on a scale to which the data belongs, such as basin, depositional, or reservoir, (Specification [0038] line 3). To perform the categorizing limitation, a person could then decide how different data points should be plotted, such as triangles and squares for different formations, (see Drawings FIG. 2A). For the defining spatial boundaries step, a person could draw a line around the points that are of the same type, (see Drawings FIG. 4F). For the generating a gridless model step, a person could interpret a figure as an svg file, and generating an .svg file is a mental exercise that does not require a computer, and can be performed entirely in the human mind or using a piece of paper. The generated model is simply a mathematical equation written in a particular data format. The limitation of “estimating…” may be performed by the human mind by calculating the area or volume of a particular geological formation and multiplying by a scale factor. A human can perform this set of steps in their mind or using a piece of paper. Thus, similar to collecting data, analyzing, and displaying certain results being an abstract idea for being directed toward a mental process, the limitations of “analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, “generate a gridless model…”, and “estimate petroleum reserves…” are also abstract ideas for being directed toward mental processes.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. There are two additional limitations of: (1) “at least one processor; and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to:”, and (2) wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.
The first additional limitation of “at least one processor; and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to:” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of (2) “wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.” is generally linking the use of the judicial exception to a particular field of use rather than providing a meaningfully limitation to the judicial exception. See MPEP 2106.04(d)(I) linking to MPEP 2106.05(h). For example, the limitations of “generating … a gridless model…” and “estimating petroleum reserves…” are judicial exceptions because they are abstract ideas directed to mental processes as described above. The limitation of “performing a wellsite operation for the reservoir formation based on the estimated petroleum reserves” does nothing to limit the generating or estimating steps. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of modeling a reservoir for hydrocarbon production purposes, but, as drafted, the claim is merely generating “an estimation” to perform a generic “wellsite operation” rather than using the result to effect any real change in the production strategy, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
As previously stated, the only limitations that were considered additional limitations fall under the category of “apply it” under MPEP 2106.05(f) or “field of use” under MPEP 2106.05(h). Therefore, the significantly more analysis under step 2B is the same as the practical application analysis under 2A prong two.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 7, wherein the functions performed by the processor further include functions to: simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation. The limitation is an abstract idea because it is directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally measuring the reservoir lengths and relating those parameters to flow rates using a mathematical model such as Darcy’s law. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, wherein the spatial boundaries between the categorized geological elements are defined as polylines in 2D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the polylines in a 2D vector graphics format. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 2D model in a vector graphics format defined by polylines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 8, wherein the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the spline in a 3D vector graphics format. Thus, similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 3D model in a vector graphics format defined by splines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 7, wherein the data is obtained from one or more data sources. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). The background section indicates that geo-statistical model techniques require collecting geological properties of a petroleum reserve and that new data can be obtained to update the model, (see Specification [0003] lines 1-10). The inclusion of this disclosure in the background section indicates that this additional element is well-known or conventional. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). Collecting data from core samples in order to model reservoir properties has been around since at least 1944 – see Hassler, G. L., and E. Brunner. "Measurement of capillary pressures in small core samples." Transactions of the AIME 160, no. 01 (1945): 114-123. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 13 claims a computer-readable storage medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 13 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites: 
A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to: 
analyze data relating to geological properties of a reservoir formation; 
generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis; 
categorize the geological elements at each of the different geological scales in the tiered hierarchy; 
define spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy; and 
generate a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation generated in a vector graphics format with a set of connected vectors representing contact boundaries between the categorized geological elements for each of the different geological scales in the tiered hierarchy; and;
estimate petroleum reserves of the reservoir formation based on the generated gridless model, wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.

The limitations of “analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, “generate a gridless model…”, and “estimate petroleum reserves…” are all abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the analyze limitation may be performed by collecting information from core samples, well log data, seismic data, and geological interpretations and analyzing it, (see Specification [0037] lines 5-7). Based on the analysis, the generating a tiered hierarchy limitation may be performed by a person deciding on a scale to which the data belongs, such as basin, depositional, or reservoir, (Specification [0038] line 3). To perform the categorizing limitation, a person could then decide how different data points should be plotted, such as triangles and squares for different formations, (see Drawings FIG. 2A). For the defining spatial boundaries step, a person could draw a line around the points that are of the same type, (see Drawings FIG. 4F). For the generating a gridless model step, a person could interpret a figure as an svg file, and generating an .svg file is a mental exercise that does not require a computer, and can be performed entirely in the human mind or using a piece of paper. The generated model is simply a mathematical equation written in a particular data format. The limitation of “estimating…” may be performed by the human mind by calculating the area or volume of a particular geological formation and multiplying by a scale factor. A human can perform this set of steps in their mind or using a piece of paper. Thus, similar to collecting data, analyzing, and displaying certain results being an abstract idea for being directed toward a mental process, the limitations of “analyze data…”, “generate a tiered hierarchy…”, “categorize the geological elements…”, “define spatial boundaries…”, “generate a gridless model…”, and “estimate petroleum reserves…” are also abstract ideas for being directed toward mental processes.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. There are two additional limitations of (1) “A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to:” and (2) wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.
The first additional limitation of “A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to:” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of (2) “wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.” is generally linking the use of the judicial exception to a particular field of use rather than providing a meaningfully limitation to the judicial exception. See MPEP 2106.04(d)(I) linking to MPEP 2106.05(h). For example, the limitations of “generating … a gridless model…” and “estimating petroleum reserves…” are judicial exceptions because they are abstract ideas directed to mental processes as described above. The limitation of “performing a wellsite operation for the reservoir formation based on the estimated petroleum reserves” does nothing to limit the generating or estimating steps. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of modeling a reservoir for hydrocarbon production purposes, but, as drafted, the claim is merely generating “an estimation” to perform a generic “wellsite operation” rather than using the result to effect any real change in the production strategy, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
As previously stated, the only limitations that were considered additional limitations fall under the category of “apply it” under MPEP 2106.05(f) or “field of use” under MPEP 2106.05(h). Therefore, the significantly more analysis under step 2B is the same as the practical application analysis under 2A prong two.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 13, wherein the functions performed by the computer further include functions to: simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation. The limitation is an abstract idea because it is directed to mental processes. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitations may be performed by mentally measuring the reservoir lengths and relating those parameters to flow rates using a mathematical model such as Darcy’s law. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 14, wherein the spatial boundaries between the categorized geological elements are defined as polylines in 2D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the polylines in a 2D vector graphics format. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 2D model in a vector graphics format defined by polylines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 14. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 14, wherein the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with the format of how the model is defined. In that context, the gridless model being generated in a specific format is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates of the spline in a 3D vector graphics format. Thus, similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model wherein the gridless model is a 3D model in a vector graphics format defined by splines is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 14. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites:  The computer-readable storage medium of claim 13, wherein the data is obtained from one or more data sources. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). The background section indicates that geo-statistical model techniques require collecting geological properties of a petroleum reserve and that new data can be obtained to update the model, (see Specification [0003] lines 1-10). The inclusion of this disclosure in the background section indicates that this additional element is well-known or conventional. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The computer-readable storage medium of claim 17, wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, analyzing data is a mental process. Similar to obtaining information about transactions in order to perform an abstract idea, merely obtaining data from data sources as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d). Collecting data from core samples in order to model reservoir properties has been around since at least 1944 – see Hassler, G. L., and E. Brunner. "Measurement of capillary pressures in small core samples." Transactions of the AIME 160, no. 01 (1945): 114-123. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The computer-readable storage medium of claim 13, wherein each of the different geological scales of the gridless model are associated with a plurality of graphical resolutions at different zoom levels. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with a property of the gridless model being resolution levels. In that context, the gridless model being generated with specific properties is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates at different resolutions. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model with specific properties is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The computer-readable storage medium of claim 13, wherein the different geological scales include a basin scale, a depositional scale, and a reservoir scale, and the plurality of graphical resolutions include a range of resolutions varying between a coarse resolution and a is fine resolution. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet point – “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. This limitation is further limiting the step of generating the gridless model with a property of the gridless model being resolution levels. In that context, the gridless model being generated with specific properties is a mental process. For example, a person could mentally or using a piece of paper write out the coordinates at different resolutions. Thus similar to collecting data, analyzing it, and displaying certain results being an abstract idea, the limitation of generating a gridless model with specific properties is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0332125 A1 (Suter)  in view of “Grid-free Facies Modelling of Inclined Heterolithic Strata in the McMurray Formation” (Hassanpour).
With respect to claim 1, Suter teaches A method of modeling petroleum reservoir properties, the method comprising (see generally [0042]): analyzing data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7); generating a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorizing the geological elements at each of the different geological scales in the tiered hierarchy (define a plurality of parameter functions for separate resolutions, [0042] lines 8-12); defining spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy (for each region of geological space, a plurality of parameter functions are defined, [0042] lines 12-13; geological space contains the structural domain that contains boundary information, [0028] lines 1-7); and generating a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy (map parameter function onto a super-region corresponding to several regions in geological space) wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation (region of parameter space is rectangular in two dimensions and cuboid in three dimensions, [0039] lines 10-15).
Suter does not teach generated in a vector graphics format with a set of connected vectors representing contact boundaries  between the categorized geological elements for each of the different geological scales in the tiered hierarchy; estimating, by the computer system, petroleum reserves of the reservoir formation based on the generated gridless model; and performing one or more wellsite operations for the reservoir formation, based on the estimated petroleum reserves.
However, Hassanpour teaches generated in a vector graphics format (To utilize these, the output file of the grid-free simulator has to be reformatted. One example of 2D vector image visualization file format is SVG or the X3D file format is the extension of SVG for 3D computer graphic visualization, [page 78 paragraph 1 lines 1-6]) with a set of connected vectors representing contact boundaries  between the categorized geological elements for each of the different geological scales in the tiered hierarchy (Facies modelling was performed in two steps. First, the large scale facies models were generated for the whole area. Then a representative area for the thermal flow simulation was picked and facies models were built at a smaller pad scale. The reason to perform two-steps facies modelling was to capture the large scale geological features such as point bars especially for the grid-free modelling purpose, [page 138 paragraph 3 line 1]-[page 139 paragraph 1 line 2]); estimating, by the computer system, petroleum reserves of the reservoir formation based on the generated gridless model (FIG. 6.22 (bottom) - estimate oil saturation of grid-free model, [page 155]; with cumulative produced oil of 393,732 bbl for the grid-free model (See Figure 6.25), [page 156 paragraph 1 lines 5-6]); and performing one or more wellsite operations for the reservoir formation, based on the estimated petroleum reserves (find optimum horizontal well-pair location and define best injection pressure based on gas saturation zones for SAGD, [page 5 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 2, Suter in view of Hassanpour teaches all of the limitations of claim 1, as noted above. Suter does not specifically teach simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Hassanpour teaches simulating fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (See FIG. 6.24 for saturation map of grid-free based model over time, [page 159]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Suter in view of Hassanpour teaches all of the limitations of claim 2, as noted above. Suter teaches wherein the gridless model is a two-dimensional (2D) model of the reservoir formation, and the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).

With respect to claim 4, Suter in view of Hassanpour teaches all of the limitations of claim 2, as noted above. Suter further teaches wherein the gridless model is a three-dimensional (3D) model of the reservoir formation, and the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).

With respect to claim 5, Suter in view of Hassanpour teaches all of the limitations of claim 1, as noted above. Suter further teaches wherein the data is obtained from one or more data sources (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 6, Suter in view of Hassanpour teaches all of the limitations of claim 5, as noted above. Suter further teaches wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 7, Suter teaches A system for modeling petroleum reservoir properties, the system comprising (see generally [0042] and [0071]): at least one processor (methods described herein implemented on computer hardware, [0071] lines 10-11); and a memory (volatile memory [0071] line 7) coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to (tools for building, updating, storing and accessing the earth model are embodied in computer software and hardware, [0071] lines 1-3): analyze data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7); generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorize the geological elements at each of the different geological scales in the tiered hierarchy (define a plurality of parameter functions for separate resolutions, [0042] lines 8-12); define spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy (for each region of geological space, a plurality of parameter functions are defined, [0042] lines 12-13; geological space contains the structural domain that contains boundary information, [0028] lines 1-7); and generate a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy (map parameter function onto a super-region corresponding to several regions in geological space) wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation (region of parameter space is rectangular in two dimensions and cuboid in three dimensions, [0039] lines 10-15).
Suter does not teach generated in a vector graphics format with a set of connected vectors representing contact boundaries between the categorized geological elements for each of the different geological scales in the tiered hierarchy; estimate petroleum reserves of the reservoir formation based on the generated gridless model, wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.
However, Hassanpour teaches generated in a vector graphics format (To utilize these, the output file of the grid-free simulator has to be reformatted. One example of 2D vector image visualization file format is SVG or the X3D file format is the extension of SVG for 3D computer graphic visualization, [page 78 paragraph 1 lines 1-6]) with a set of connected vectors representing contact boundaries  between the categorized geological elements for each of the different geological scales in the tiered hierarchy (Facies modelling was performed in two steps. First, the large scale facies models were generated for the whole area. Then a representative area for the thermal flow simulation was picked and facies models were built at a smaller pad scale. The reason to perform two-steps facies modelling was to capture the large scale geological features such as point bars especially for the grid-free modelling purpose, [page 138 paragraph 3 line 1]-[page 139 paragraph 1 line 2]); estimate petroleum reserves of the reservoir formation based on the generated gridless model, (FIG. 6.22 (bottom) - estimate oil saturation of grid-free model, [page 155]; with cumulative produced oil of 393,732 bbl for the grid-free model (See Figure 6.25), [page 156 paragraph 1 lines 5-6]); wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves (find optimum horizontal well-pair location and define best injection pressure based on gas saturation zones for SAGD, [page 5 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Suter in view of Hassanpour teaches all of the limitations of claim 7, as noted above. Suter does not teach simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Hassanpour teaches simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (See FIG. 6.24 for saturation map of grid-free based model over time, [page 159]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Suter in view of Hassanpour teaches all of the limitations of claim 8, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).

With respect to claim 10, Suter in view of Hassanpour teaches all of the limitations of claim 8, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).

With respect to claim 11, Suter in view of Hassanpour teaches all of the limitations of claim 7, as noted above. Suter further teaches wherein the data is obtained from one or more data sources (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 12, Suter in view of Hassanpour teaches all of the limitations of claim 11, as noted above. Suter further teaches wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 13, Suter teaches A computer-readable storage medium (volatile memory [0071] line 7) having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to (tools for building, updating, storing and accessing the earth model are embodied in computer software and hardware, [0071] lines 1-3): analyze data relating to geological properties of a reservoir formation (derive parameter from set of measurements, [0042] lines 6-7); generate a tiered hierarchy of geological elements within the reservoir formation at different geological scales, based on the analysis (derive parameters to have characteristic of resolution, [0042] lines 8-9; for example four resolutions of FIG. 17, [0129] lines 1-3); categorize the geological elements at each of the different geological scales in the tiered hierarchy (define a plurality of parameter functions for separate resolutions, [0042] lines 8-12); define spatial boundaries between the categorized geological elements for each of the geological scales in the tiered hierarchy (for each region of geological space, a plurality of parameter functions are defined, [0042] lines 12-13; geological space contains the structural domain that contains boundary information, [0028] lines 1-7); and generate a gridless model of the reservoir formation, based on the spatial boundaries defined for at least one of the geological scales in the tiered hierarchy (map parameter function onto a super-region corresponding to several regions in geological space) wherein the gridless model is at least one of a two-dimensional (2D) model or a three-dimensional (3D) model of the reservoir formation (region of parameter space is rectangular in two dimensions and cuboid in three dimensions, [0039] lines 10-15).
Suter does not teach generated in a vector graphics format with a set of connected vectors representing contact boundaries between the categorized geological elements for each of the different geological scales in the tiered hierarchy; estimate petroleum reserves of the reservoir formation based on the generated gridless model, wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves.
However, Hassanpour teaches generated in a vector graphics format (To utilize these, the output file of the grid-free simulator has to be reformatted. One example of 2D vector image visualization file format is SVG or the X3D file format is the extension of SVG for 3D computer graphic visualization, [page 78 paragraph 1 lines 1-6]) with a set of connected vectors representing contact boundaries  between the categorized geological elements for each of the different geological scales in the tiered hierarchy (Facies modelling was performed in two steps. First, the large scale facies models were generated for the whole area. Then a representative area for the thermal flow simulation was picked and facies models were built at a smaller pad scale. The reason to perform two-steps facies modelling was to capture the large scale geological features such as point bars especially for the grid-free modelling purpose, [page 138 paragraph 3 line 1]-[page 139 paragraph 1 line 2]); estimate petroleum reserves of the reservoir formation based on the generated gridless model, (FIG. 6.22 (bottom) - estimate oil saturation of grid-free model, [page 155]; with cumulative produced oil of 393,732 bbl for the grid-free model (See Figure 6.25), [page 156 paragraph 1 lines 5-6]); wherein one or more wellsite operations for the reservoir formation are performed based on the estimated petroleum reserves (find optimum horizontal well-pair location and define best injection pressure based on gas saturation zones for SAGD, [page 5 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Suter in view of Hassanpour teaches all of the limitations of claim 13, as noted above. Suter does not teach simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation.
However, Hassanpour teaches simulate fluid flow within the reservoir formation, based on the gridless model of the reservoir formation (See FIG. 6.24 for saturation map of grid-free based model over time, [page 159]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches that in order to visualize the results of a grid-free simulator, the output of the grid free simulator has to be formatted in a visualization format such as SVG, (Hassanpour [page 77 paragraph 5 line 1]-[page 78 paragraph 2 line 4]). A person having skill in the art would have a reasonable expectation of formatting a grid-free model in an XML format for the world-wide web in order to visualize the results. Regarding the estimating and performing limitations, Hassanpour gives a detailed comparative case study in Chapter 6 comprising ten steps that compares the gridless model flow simulation with a classical SIS technique, (Hassanpour [page 126 paragraph 2 line 1]-[page 127 paragraph 2 line 8]). Hassanpour teaches that the SIS facies modelling did not properly reproduce complex geological heterogeneity as well as the gridless model and as a result the SAGD performance would be overestimated in the thermal flow simulation based on SIS, (Hassanpour [page 157 second bullet]). A person having skill in the art would have a reasonable expectation of successfully implementing the flow modeling described in Hassanpour by modifying the gridless model of Suter with the SAGD simulation of Hassanpour, (Hassanpour [page 126 paragraph 2 line 1][[page 127 paragraph 2 line 8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Suter in view of Hassanpour teaches all of the limitations of claim 14, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as polylines in 2D space (geological regions are defined by polygons in 2D, [0051] line 4; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18).

With respect to claim 16, Suter in view of Hassanpour teaches all of the limitations of claim 14, as noted above. Suter further teaches wherein the spatial boundaries between the categorized geological elements are defined as spline surfaces in 3D space (geological regions are defined, [0051] line 4; these 3D shapes may be bounded by smooth curves, [0052] lines 7-9; and are transformed to the parameter space using boundaries of the region, [0053] lines 15-18; the function may be represented using multi-level B-spline approximations, [0056] lines 13-14).

With respect to claim 17, Suter in view of Hassanpour teaches all of the limitations of claim 13, as noted above. Suter further teaches wherein the data is obtained from one or more data sources (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 18, Suter in view of Hassanpour teaches all of the limitations of claim 17, as noted above. Suter further teaches wherein the one or more data sources include one or more of a core sample, a well log, seismic data log, and a geological interpretation (sources include information prior to drilling and a geological interpretation of measurements during the drilling operation, [0130] lines 1-5).

With respect to claim 19, Suter in view of Hassanpour teaches all of the limitations of claim 13, as noted above. Suter further teaches wherein each of the different geological scales of the gridless model are associated with a plurality of graphical resolutions at different zoom levels (parameter functions evaluated at various scales, four different scales shown in FIG. 17, which can be associated with near the well resolution and further away from the well resolution, [0129] lines 1-10)
 
With respect to claim 20, Suter in view of Hassanpour teaches all of the limitations of claim 13, as noted above. Suter further teaches the plurality of graphical resolutions include a range of resolutions varying between a coarse resolution and a fine resolution (as shown in FIG. 17, near the well resolution is high and further away from well is coarser, [0129] line 7-10).
	Suter does not teach wherein the different geological scales include a basin scale, a depositional scale, and a reservoir scale.
	However, Hassanpour teaches wherein the different geological scales (This dissertation presents algorithms and workflows on grid-free modelling that allows modelling of multi-scale geological features without relating them to a grid system, [Abstract] lines 12-15) include a basin scale (estuarine channel development architectures in the McMurray Formation that are megascopic, [page 12 paragraph 4 lines 1-5]), a depositional scale (mesoscopic shale drapes, [page 12 paragraph 4 line 6]), and a reservoir scale (macroscopic architectural elements such as estuarine point bars, [page 12 paragraph 4 line 5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Suter with Hasan because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Suter discloses a system  and method that teaches all of the claimed features except for how the gridless model is implemented in a vector graphics format, estimating the petroleum reserves, and performing one or more wellsite operations based on the estimation. Hassanpour teaches the IHSSIM program is used to generate training images at large and small scales, (Hassanpour [page 117 paragraph 2 lines 1-8]). A person having skill in the art would have a reasonable expectation of successfully implementing the multiple resolutions defined in Suter ([0129] line 7-10) by modifying the gridless model of Suter with the hierarchical scales of Hassanpour, (Hassanpour [page 12 paragraph 4 lines 1-16]), which can be used to train modeling images for simulation at multiple scales, (Hassanpour [page 117 paragraph 2 lines 1-8]). Therefore, it would have been obvious to combine Suter with Hassanpour to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Facies Architecture in Clastic Sedimentary Basins” (Miall) - 1. The concept of architectural scale. Deposits consist of assemblages of lithofacies and structures over a wide range of physical scales, from the individual small-scale ripple mark to the  assemblage produced by an entire depositional system. Recent work, particularly in eolian and fluvial environments, suggests that it is possible to formalize a hierarchy of scales. Depositional units at each size scale originate in response to processes occurring over a particular time scale, and are physically separable from each other by a hierarchy of internal bounding surfaces. 2. The concept of the architectural element. An architectural element is a lithosome characterized by its geometry, facies composition and scale, and represents a particular process or suite of processes occurring within a depositional system, [page 68 col 1 paragraphs 3-4]. Note this author is cited by Hassanpour and many other authors in the art.
“Hierarchical nested simulation approach in reservoir architecture modeling” (Li) – three different levels or stages of simulation to model different architectural elements, [Abstract]; also uses spatial vector graphics for computer modeling, [page 680 col 1 paragraph 2 lines 7-13].
“Hierarchical Object-Based Stochastic Modeling of Fluvial Reservoirs” (Deutsch) – Table I summarizes eight coordinate transformations from the largest scale to the smallest, [page 859 paragraph 1 lines 4-5].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148